FOR IMMEDIATE RELEASE SCOTT J. DUNCAN FX Energy, Inc. September 17, 2012 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 (801) 486-5555 Fax (801) 486-5575 www.fxenergy.com FX Energy Updates Kutno-2, Frankowo-1 and Komorze-3 Operations Salt Lake City, September 17, 2012 – FX Energy, Inc. (NASDAQ: FXEN) today provided the following update on the status of the Company’s operations in Poland. Frankowo-1 Well 9 5/8ths casing has been set and cemented into the top of the Zechstein formation at a depth of 1525 meters.After waiting on the cement to set up, drilling will continue.The well is located on the Company’s 100% owned Block 246 concession. Kutno-2 Well Drilling and coring operations are ongoing.The Kutno-2 well is being drilled together with the Polish Oil and Gas Company (PGNiG).PGNiG will earn a 50% interest in the Kutno concession in connection with its participation in the Kutno-2 well. Komorze-3 Well Production testing operations at the Komorze-3K well are continuing.Komorze-3 is a satellite structure located less than 3 kilometers from the Company’s 2011 Lisewo-1 Rotliegend gas discovery.PGNiG is the operator of the well and holds 51% interest; the Company holds 49% interest. When additional information is available on these and other operations, further updates will be made. About FX Energy FX Energy is an independent oil and gas exploration and production company with production in the US and Poland.The Company’s main exploration and production activity is focused on Poland’s Permian Basin where the gas-bearing Rotliegend sandstone is a direct analog to the Southern Gas Basin offshore England.The Company trades on the NASDAQ Global Select Market under the symbol FXEN.Website www.fxenergy.com. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements.Forward-looking statements are not guarantees.For example, exploration, drilling, development, construction or other projects or operations may be subject to the successful completion of technical work; environmental, governmental or partner approvals; equipment availability, or other things that are or may be beyond the control of the Company.Operations that are anticipated, planned or scheduled may be changed, delayed, take longer than expected, fail to accomplish intended results, or not take place at all.Actual production over time may be more or less than estimates of reserves, including proved and P50 or other reserve measures. In carrying out exploration it is necessary to identify and evaluate risks and potential rewards.This identification and evaluation is informed by science but remains inherently uncertain.Subsurface features that appear to be possible traps may not exist at all, may be smaller than interpreted, may not contain hydrocarbons, may not contain the quantity or quality estimated, or may have reservoir conditions that do not allow adequate recovery to render a discovery commercial or profitable.Forward-looking statements about the size, potential or likelihood of discovery with respect to exploration targets are certainly not guarantees of discovery or of the actual presence or recoverability of hydrocarbons, or of the ability to produce in commercial or profitable quantities.Estimates of potential typically do not take into account all the risks of drilling and completion nor do they take into account the fact that hydrocarbon volumes are never 100% recoverable.Such estimates are part of the complex process of trying to measure and evaluate risk and reward in an uncertain industry. Forward-looking statements are subject to risks and uncertainties outside FX Energy’s control.Actual events or results may differ materially from the forward-looking statements.For a discussion of additional contingencies and uncertainties to which information respecting future events is subject, see FX Energy’s SEC reports or visit FX Energy’s website at www.fxenergy.com.
